Exhibit 10.2
EXECUTION COPY
SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
by and among
LAS VEGAS SANDS CORP.
and the STOCKHOLDERS named therein
 
Dated: November 14, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                1.   Definitions     4  
 
                2.   General; Securities Subject to this Agreement     10  
 
  (a)   Grant of Rights     10  
 
  (b)   Registrable Securities     10  
 
  (c)   Holders of Registrable Securities     11  
 
  (d)   Transfer of Registration Rights     11  
 
                3.   Demand Registration     12  
 
  (a)   Request for Demand Registration     12  
 
  (b)   Incidental or “Piggy-Back” Rights with Respect to a Demand Registration
    12  
 
  (c)   Effective Demand Registration     13  
 
  (d)   Expenses     13  
 
  (e)   Underwriting Procedures     13  
 
  (f)   Selection of Underwriters     14  
 
  (g)   Withdrawal     14  
 
                4.   Incidental or “Piggy-Back” Registration     14  
 
  (a)   Request for Incidental Registration     14  
 
  (b)   Expenses     15  
 
                5.   Form S-3 Registration     16  
 
  (a)   Request for a Form S-3 Registration     16  
 
  (b)   Form S-3 Underwriting Procedures     16  
 
  (c)   Limitations on Form S-3 Registrations     17  
 
  (d)   Expenses     18  
 
                6.   Hedging Transactions     18  
 
                7.   Holdback Agreements     18  
 
  (a)   Restrictions on Public Sale by Designated Holders     18  
 
  (b)   Restrictions on Public Sale by the Company     19  
 
                8.   Registration Procedures     19  
 
  (a)   Obligations of the Company     19  
 
  (b)   Seller Information     22  
 
  (c)   Notice to Discontinue     23  
 
  (d)   Registration Expenses     23  
 
                9.   Indemnification; Contribution     24  
 
  (a)   Indemnification by the Company     24  
 
  (b)   Indemnification by Designated Holders     24  
 
  (c)   Conduct of Indemnification Proceedings     25  
 
  (d)   Contribution     26  

  Registration Rights Agreement Page 2 of 38





--------------------------------------------------------------------------------



 



                              Page  
 
                10.   Rule 144     27  
 
                11.   Miscellaneous     27  
 
  (a)   Registration Defaults     27  
 
  (b)   Stock Splits, etc.     28  
 
  (c)   No Inconsistent Agreements     28  
 
  (d)   Remedies     28  
 
  (e)   Amendments and Waivers     28  
 
  (f)   Notices     28  
 
  (g)   Permitted Assignees; Third Party Beneficiaries     29  
 
  (h)   Counterparts     29  
 
  (i)   GOVERNING LAW     29  
 
  (j)   Severability     29  
 
  (k)   Rules of Construction     29  
 
  (l)   Entire Agreement     30  
 
  (m)   Further Assurances     30  
 
  (n)   Other Agreements     30  

Page 3 of 38



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
          SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of
November 14, 2008, by and among Las Vegas Sands Corp., a Nevada corporation (the
“Company”), Dr. Miriam Adelson (the “Adelson Purchaser”), the other Adelson
Holders (as defined below) and the Other Holders (as defined below) that are
party to this Agreement from time to time.
          WHEREAS, the Company consummated an Initial Public Offering (as
hereinafter defined) on December 20, 2004;
          WHEREAS, on September 30, 2008, the Company issued and sold to the
Adelson Purchaser $475.0 million aggregate principal amount of its 6 1/2%
Convertible Senior Notes due 2013 (the “Notes”) and in connection therewith, the
Company, and the parties thereto, entered into the Amended and Restated
Registration Rights Agreement, dated as of September 30, 2008;
          WHEREAS, under the Note Conversion and Securities Purchase Agreement,
dated November 10, 2008 (the “Note Conversion and Securities Purchase
Agreement”), by and between the Adelson Purchaser and the Company, (x) the
Company has agreed to issue and sell, and the Adelson Purchaser has agreed to
purchase, 5,250,000 shares of the Company’s Series A cumulative perpetual
preferred stock, par value $0.001 per share, having a liquidation preference of
$100.00 per share (the “Preferred Stock”), and warrants (the “Warrants,” and
together with the Preferred Stock, the “Securities”) to purchase up to an
aggregate of 87,500,175 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), and (y) the Adelson Purchaser has agreed to
convert $475,000,000 aggregate principal amount of the Notes;
          WHEREAS, in order to induce the Adelson Purchaser to purchase the
Securities pursuant to the Note Conversion and Securities Purchase Agreement and
to provide for the grant of registration rights with respect to the Registrable
Securities (as hereinafter defined), the Company is willing to enter into this
Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
          1. DEFINITIONS. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
          “Adelson Holders” means collectively Sheldon G. Adelson, the Sheldon
G. Adelson 2002 Remainder Trust, the Adelson Purchaser, the Sheldon G. Adelson
2005 Family Trust u/d/t dated April 25, 2005, the Dr. Miriam and Sheldon G.
Adelson Charitable Trust u/d/t dated December 12, 1994, the ESBT Y TRUST u/d/t
dated October 1, 2002, the ESBT S TRUST u/d/t dated October 1, 2002, the QSST A
TRUST u/d/t dated October 1, 2002, the QSST M TRUST u/d/t dated October 1, 2002,
the Sheldon G. Adelson 2004 Remainder Trust u/d/t dated May 31, 2004, the
Sheldon G. Adelson 2007 Two Year LVS Annuity Trust u/d/t

Page 4 of 38



--------------------------------------------------------------------------------



 



dated May 1, 2007, the Sheldon G. Adelson 2007 Three Year LVS Annuity Trust
u/d/t dated May 1, 2007, the Sheldon G. Adelson July 2007 Two Year LVS Annuity
Trust u/d/t dated July 30, 2007, the Sheldon G. Adelson July 2007 Three Year LVS
Annuity Trust u/d/t dated July 30, 2007, the Sheldon G. Adelson April 2008 Two
Year LVS Annuity Trust u/d/t dated April 1, 2008, the Sheldon G. Adelson
April 2008 Three Year LVS Annuity Trust u/d/t dated April 1, 2008, the Sheldon
G. Adelson July 2008 Two Year LVS Annuity Trust u/d/t dated July 28, 2008, the
Sheldon G. Adelson July 2008 Three Year LVS Annuity Trust u/d/t dated July 28,
2008 and the assignees of each of the foregoing as permitted by Section 2(d) of
this Agreement.
          “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to a Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
          “Agreement” means this Registration Rights Agreement as the same may
be amended, supplemented or modified in accordance with the terms hereof.
          “Approved Underwriter” has the meaning set forth in Section 3(f) of
this Agreement.
          “Board of Directors” means the Board of Directors of the Company.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in the State of New York or Nevada are authorized
or required by law or executive order to close.
          “Certificate of Designations” means the Certificate of Designations
setting forth the rights, preferences, privileges and other terms of the
Preferred Stock as duly adopted by the Company and filed with the Secretary of
State of the State of Nevada.
          “Closing Price” means, with respect to the Registrable Securities, as
of the date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share or other applicable
unit of a Registrable Security on such date published in The Wall Street Journal
(National Edition) or, if no such closing price on such date is published in The
Wall Street Journal (National Edition), the average of the closing bid and asked
prices on such date, as officially reported on the principal national securities
exchange on which the Registrable Securities are then listed or admitted to
trading; or (b) if the Registrable Securities are not then listed or admitted to
trading on any national securities exchange but are designated as national
market system securities by the NASD, the last trading price per share or other
applicable unit of a Registrable Security on such date; or (c) if there shall
have been no trading on such date or if the Registrable Securities are not
designated as national market system securities by the NASD, the average of the
reported closing bid and asked prices of the Registrable Securities on such date
as shown by The

Page 5 of 38



--------------------------------------------------------------------------------



 



Nasdaq Stock Market, Inc. (or its successor) and reported by any member firm of
The New York Stock Exchange, Inc. selected by the Company; or (d) if none of
(a), (b) or (c) is applicable, a market price per share or other applicable unit
determined in good faith by the Board of Directors. If trading is conducted on a
continuous basis on any exchange, then the closing price shall be as set forth
at 4:00 P.M. New York City time.
          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
          “Common Stock” means (i) the Common Stock, par value $0.001 per share,
of the Company, (ii) any other common stock of the Company, (iii) any securities
of the Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or
distribution in respect of the securities described in clauses (i), (ii), and
(iii) above.
          “Company” has the meaning set forth in the preamble to this Agreement.
          “Company Underwriter” has the meaning set forth in Section 4(a) of
this Agreement.
          “Demand Registration” has the meaning set forth in Section 3(a) of
this Agreement.
          “Designated Holder” means each of the Adelson Holders and Other
Holders.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
          “Hedging Counterparty” means a broker-dealer registered under Section
15(b) of the Exchange Act or an Affiliate thereof.
          “Hedging Transaction” means any transaction involving a security
linked to the Registrable Securities or any security that would be deemed to be
a “derivative security” (as defined in Rule 16a-1(c) under the Exchange Act)
with respect to the Registrable Securities or transaction (even if not a
security) which would (were it a security) be considered such a derivative
security, or which transfers some or all of the economic risk of ownership of
the Registrable Securities, including, without limitation, any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of exchangeable security or similar transaction. For the avoidance of
doubt, the following transactions shall be deemed to be Hedging Transactions:
          (a) transactions by a Designated Holder in which a Hedging
Counterparty engages in short sales of Registrable Securities pursuant to a
Prospectus and may use Registrable Securities to close out its short position;

Page 6 of 38



--------------------------------------------------------------------------------



 



          (b) transactions pursuant to which a Designated Holder sells short
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;
          (c) transactions by a Designated Holder in which the Designated Holder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and
          (d) a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
shares or, in an event of default in the case of a pledge, then sell the pledged
shares, in each case, in a public transaction pursuant to a Prospectus.
          “Holders’ Counsel” has the meaning set forth in Section 8(a)(i) of
this Agreement.
          “Incidental Registration” has the meaning set forth in Section 4(a) of
this Agreement.
          “Indemnified Party” has the meaning set forth in Section 9(c) of this
Agreement.
          “Indemnifying Party” has the meaning set forth in Section 9(c) of this
Agreement.
          “Initial Public Offering” means the initial public offering of the
shares of Common Stock of the Company pursuant to an effective Registration
Statement filed under the Securities Act.
          “Initiating Holders” has the meaning set forth in Section 3(a) of this
Agreement.
          “Inspector” has the meaning set forth in Section 8(a)(vii) of this
Agreement.
          “IPO Effectiveness Date” means the date upon which the Company
consummates the Initial Public Offering.
          “Liability” has the meaning set forth in Section 9(a) of this
Agreement.
          “Liquidated Damages” has the meaning set forth in Section 11(a) of
this Agreement.
          “Lock-up Agreement” means, with respect to each Designated Holder, the
lock-up agreement, dated the IPO Effectiveness Date, entered into by such
Designated Holder with the underwriters of the Initial Public Offering.

Page 7 of 38



--------------------------------------------------------------------------------



 



          “Majority Designated Holders” means beneficial owners of Registrable
Securities representing more than 50% of the total number of outstanding
Registrable Securities (on an as-converted basis).
          “Market Price” means, on any date of determination, the average of the
daily Closing Price of the Registrable Securities for the immediately preceding
thirty (30) days on which the national securities exchanges are open for
trading; provided, however, that if the Closing Price is determined pursuant to
clause (d) of the definition of Closing Price, the “Market Price” means such
Closing Price on the date of determination.
          “NASD” means the National Association of Securities Dealers, Inc.
          “Note Conversion and Securities Purchase Agreement” has the meaning
set forth in the recitals to this Agreement.
          “Notes” has the meaning set forth in the recitals to this Agreement.
          “Other Holders” means collectively William P. Weidner, Weidner
Holdings, LLC, Bradley H. Stone, The Stone Crest Trust, Robert G. Goldstein, The
Robert and Sheryl Goldstein Trust, SC Goldstein Holdings, LLC, David Friedman,
Richard Heller, Dan Raviv, Harry D. Miltenberger and Charles D. Forman and the
assignees of each of the foregoing as permitted by Section 2(d) of this
Agreement.
          “Permitted Assignee” means, with respect to any Person, to the extent
applicable, (i) such Person’s parents, spouse, spouse’s issue, siblings,
children (including stepchildren and adopted children), childrens’ spouses,
grandchildren or grandchildrens’ spouses thereof and issue of the same (“Family
Members”), (ii) a trust, corporation, partnership or limited liability company,
a majority of the beneficial interests of which shall be held by such Person,
such Person’s Affiliates and/or such Person’s Family Members, (iii) such
Person’s heirs, executors, administrators, estate or a trust under such Person’s
will, (iv) an entity described in Section 501(c)(3) of the United States
Internal Revenue Code of 1986, as amended, that is established by such Person
and (v) any Person to whom such Person transfers Registrable Securities
representing at least 1% of the outstanding Common Stock as of the date of such
transfer.
          “Permitted Withdrawal” has the meaning set forth in Section 3(g) of
this Agreement.
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, limited liability company, government (or an
agency or political subdivision thereof) or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.
          “Pledgee” has the meaning set forth in Section 2.4(d).
          “Preferred Stock Registration Statement” has the meaning set forth in
the definition of “Registration Default.”

Page 8 of 38



--------------------------------------------------------------------------------



 



          “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance on Rule 415 (or any successor rule or
regulation) under the Securities Act), as amended or supplemented by any
amendment or prospectus supplement, including post-effective amendments, and all
materials incorporated by reference in such prospectus.
          “Records” has the meaning set forth in Section 8(a)(vii) of this
Agreement.
          “Registrable Securities” means, subject to Section 2(d)(i), (i) any
and all shares of Common Stock now or hereafter owned by the Designated Holders
or issued or issuable upon conversion of any convertible securities or exercise
of any warrants or options now or hereafter held by any of the Designated
Holders, (ii) the Preferred Stock held by the Adelson Purchaser (or any Adelson
Holder or Permitted Assignee or Affiliate of the Adelson Purchaser that
hereafter holds any Preferred Stock issued and sold pursuant to the Note
Conversion and Securities Purchase Agreement), (iii) the Warrants held by the
Adelson Purchaser (or any Adelson Holder or Permitted Assignee or Affiliate of
the Adelson Purchaser that hereafter holds any Warrants issued and sold pursuant
to the Note Conversion and Securities Purchase Agreement) and (iv) any shares of
Common Stock issued or issuable upon the exercise of the Warrants by the Adelson
Purchaser (or any Adelson Holder or Permitted Assignee to which the Adelson
Purchaser may assign such Common Stock) pursuant to the terms of the Warrants
and the Note Conversion and Securities Purchase Agreement.
          “Registration Default” means (i) the failure of the Company to file
any registration statement in respect of Registrable Securities described in
clauses (ii), (iii) and (iv) of the definition thereof required to be filed
pursuant to Section 5 hereof with the Commission within 90 days after request is
made pursuant to the terms hereof (a “Preferred Stock Registration Statement,” a
“Warrant Registration Statement” and a “Warrant Share Registration Statement,”
respectively), (ii) the failure of the Company to cause any Preferred Stock
Registration Statement, Warrant Registration Statement or Warrant Share
Registration Statement to be declared effective by the Commission within
120 days after a request is made pursuant to the terms hereof or (iii) in the
event that any Preferred Stock Registration Statement, Warrant Registration
Statement or Warrant Share Registration Statement required by this Agreement
that is filed and declared effective and thereafter ceases to be effective or
fails to be usable for its intended purpose prior to the end of the period
specified in Section 8(a)(ii) hereof, the failure of the Company to succeed such
Preferred Stock Registration Statement, Warrant Registration Statement or
Warrant Share Registration Statement immediately by a post-effective amendment
to such Preferred Stock Registration Statement, Warrant Registration Statement
or Warrant Share Registration Statement or a new registration statement that
cures such failure and that is itself immediately declared effective.
          “Registration Expenses” has the meaning set forth in Section 8(d) of
this Agreement.
          “Registration Statement” means a Registration Statement filed pursuant
to the Securities Act.

Page 9 of 38



--------------------------------------------------------------------------------



 



          “S-3 Initiating Holders” has the meaning set forth in Section 5(a) of
this Agreement.
          “S-3 Registration” has the meaning set forth in Section 5(a) of this
Agreement.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Specified Holder” means (i) Daniel Raviv, (ii) any Permitted Assignee
of Daniel Raviv and (iii) any Pledgee of any Person described in clauses (i) and
(ii) above that complies with Section 2(d) of this Agreement.
          “Transfer Restricted Securities” means each share of Preferred Stock,
each Warrant and each share of Common Stock issuable upon exercise of the
Warrants (and any security issued with respect thereto upon any stock dividend,
split or similar event) until the earliest of the date on which such share of
Preferred Stock, Warrant or share of Common Stock, or any security issued with
respect thereto upon any stock dividend, split or similar event, as the case may
be: (i) has been transferred pursuant to a Registration Statement filed pursuant
to Rule 415 of the Securities Act or another Registration Statement covering
such shares of Preferred Stock, Warrants or shares of Common Stock which has
been filed with the Commission pursuant to the Securities Act, in either case
after such Registration Statement has become effective and while such
Registration Statement is effective under the Securities Act; (ii) has been
transferred pursuant to Rule 144 (or any similar provision then in force);
(iii) may be sold or transferred pursuant to Rule 144 (or any successor
provision promulgated by the Commission); or (iv) ceases to be outstanding.
          “Trustee” has the meaning set forth in the recitals to this Agreement.
          “Valid Business Reason” has the meaning set forth in Section 3(a) of
this Agreement.
          “Warrant Registration Statement” has the meaning set forth in the
definition of Registration Default.
          “Warrant Share Registration Statement” has the meaning set forth in
the definition of Registration Default.
          2. GENERAL; SECURITIES SUBJECT TO THIS AGREEMENT.
               (a) Grant of Rights. The Company hereby grants registration
rights to the Designated Holders upon the terms and conditions set forth in this
Agreement.
               (b) Registrable Securities. For the purposes of this Agreement,
Registrable Securities held by any Designated Holder will cease to be
Registrable Securities, when (i) a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement (except as provided by Section 2(d)),
(ii) the entire amount of the Registrable Securities held by any Designated

Page 10 of 38



--------------------------------------------------------------------------------



 



Holder may be sold in a single sale, in the opinion of counsel reasonably
satisfactory to the Company, without any limitation as to volume pursuant to
Rule 144 (or any successor rule or regulation) under the Securities Act or
(iii) they have ceased to be outstanding.
               (c) Holders of Registrable Securities. A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into or
exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been effected. If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company may act upon the basis
of the instructions, notice or election received from the registered owner of
such Registrable Securities. Registrable Securities issuable upon exercise of an
option or upon conversion of another security, whether or not currently
exercisable, shall be deemed outstanding for the purposes of this Agreement.
               (d) Transfer of Registration Rights.
                    (i) Each Designated Holder may transfer or pledge
Registrable Securities with the associated registration rights under this
Agreement (including transfers occurring by operation of law or by reason of
intestacy) to a Permitted Assignee, Affiliate of such Permitted Assignee or
pledgee (“Pledgee”) only if (1) subject to the penultimate sentence of this
Section 2(d), such Permitted Assignee or Pledgee agrees in writing to be bound
as a Designated Holder by the provisions of this Agreement and (2) immediately
following such transfer or pledge, the further disposition of such Registrable
Securities by such Permitted Assignee or Pledgee would be restricted under the
Securities Act and the entire amount of all such Registrable Securities could
not be sold in a single sale, in the opinion of counsel reasonably satisfactory
to the Company, without any limitation as to volume pursuant to Rule 144 (or any
successor rule or regulation) under the Securities Act. Upon any transfer of
Registrable Securities other than as set forth in this Section 2(d), such
securities shall no longer constitute Registrable Securities, except that any
Registrable Securities that are pledged or made the subject of a Hedging
Transaction, which Registrable Securities are not ultimately disposed of by the
Designated Holder pursuant to such pledge or Hedging Transaction shall, to the
extent such Registrable Securities remain “restricted securities” under the
Securities Act, be deemed to remain “Registrable Securities” notwithstanding the
release of such pledge or the completion of such Hedging Transaction.
                    (ii) If a Designated Holder assigns its rights under this
Agreement in connection with the transfer of less than all of its Registrable
Securities, the Designated Holder shall retain its rights under this Agreement
with respect to its remaining Registrable Securities. If a Designated Holder
assigns its rights under this Agreement in connection with the transfer of all
of its Registrable Securities, such Designated Holder shall have no further
rights or obligations under this Agreement, except under Section 8 hereof in
respect of offerings in which it participated.

Page 11 of 38



--------------------------------------------------------------------------------



 



          3. DEMAND REGISTRATION.
               (a) Request for Demand Registration. Any Adelson Holder or
Adelson Holders (each, an “Initiating Holder”) may make a written request to the
Company to register, and the Company shall register, under the Securities Act
(other than pursuant to a Registration Statement on Form S-4 or S-8 or any
successor form thereto) (a “Demand Registration”) the number of Registrable
Securities stated in such request; provided, however, that the Company shall not
be obligated to effect (i) a Demand Registration if the Initiating Holders,
together with the Designated Holders (other than the Initiating Holders) which
have requested to register securities in such registration pursuant to
Section 3(b), propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of the Registrable Securities on the
last date on which the Company could receive requests for inclusion in such
Demand Registration under Section 3(b)) to the public of less than $20,000,000,
(ii) any such Demand Registration commencing prior to the time permitted under
the Lock-up Agreement of the Designated Holder, as such Lock-up Agreement may be
amended or waived, or (iii) any such Demand Registration within ninety (90) days
after the effective date of any other Registration Statement of the Company
(other than a Registration Statement on Form S-4 or S-8 or any successor form
thereto or an “automatic shelf registration” on Form S-3). If the Board of
Directors, in its good faith judgment, determines that any registration of
Registrable Securities should not be made or continued because it would
materially interfere with any material financing, acquisition, corporate
reorganization or merger or other material transaction involving the Company (a
“Valid Business Reason”), the Company may (x) postpone filing a Registration
Statement relating to a Demand Registration until such Valid Business Reason no
longer exists, but in no event for more than forty-five (45) days after the date
when the Demand Registration was requested or, if later, after the occurrence of
the Valid Business Reason and (y) in case a Registration Statement has been
filed relating to a Demand Registration, the Company, upon the approval of a
majority of the Board of Directors, may cause such Registration Statement to be
withdrawn and its effectiveness terminated or may postpone amending or
supplementing such Registration Statement (in which case, if the Valid Business
Reason no longer exists or if more than forty-five (45) days have passed since
such withdrawal or postponement, the Initiating Holders may request a new Demand
Registration). The Company shall give written notice of its determination to
postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof. Notwithstanding anything to the
contrary contained herein, the Company may not postpone or withdraw a filing
under this Section 3(a) more than once in any six (6) month period. Each request
for a Demand Registration by the Initiating Holders shall state the amount of
the Registrable Securities proposed to be sold and the intended method of
disposition thereof.
               (b) Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Each of the Designated Holders (other than Initiating Holders
which have requested a registration under Section 3(a)) may offer its
Registrable Securities under any Demand Registration pursuant to this Section 3.
Within five (5) days after the receipt of a request for a Demand Registration
from an Initiating Holder, the Company shall (i) give written notice thereof to
all of the Designated Holders (other than Initiating Holders which

Page 12 of 38



--------------------------------------------------------------------------------



 



have requested a registration under Section 3(a)) and (ii) subject to
Section 3(e), include in such registration all of the Registrable Securities
held by such Designated Holders from whom the Company has received a written
request for inclusion therein within ten (10) days of the date on which the
Company sent the written notice referred to in clause (i) above. Each such
request by such Designated Holder shall specify the number of Registrable
Securities proposed to be registered. The failure of any Designated Holder to
respond within such 10-day period referred to in clause (ii) above shall be
deemed to be a waiver of such Designated Holder’s rights under this Section 3(b)
with respect to such Demand Registration. Any Designated Holder may waive its
rights under this Section 3(b) prior to the expiration of such 10-day period by
giving written notice to the Company.
               (c) Effective Demand Registration. The Company shall use its
commercially reasonable efforts to cause any such Demand Registration to become
effective not later than the later of (i) ninety (90) days after it receives a
request under Section 3(a) hereof and (ii) 90 days after the effective date of
any other Registration Statement of the Company (other than a Registration
Statement on Form S-4 or S-8 or any successor form thereto or an “automatic
shelf registration” on Form S-3) that had been filed but not yet declared
effective at the time such Demand Registration was made, in each case, subject
to obtaining all required approvals from all applicable gaming authorities, and
to remain continuously effective for the lesser of (i) the period during which
all Registrable Securities registered in the Demand Registration are sold or
(ii) 120 days.
               (d) Expenses. Except as provided in Section 8(d), the Company
shall pay all Registration Expenses in connection with a Demand Registration,
whether or not such Demand Registration becomes effective.
               (e) Underwriting Procedures. If the Initiating Holders so elect,
the Company shall use its commercially reasonable efforts to cause such Demand
Registration to be in the form of a firm commitment underwritten offering and
the managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 3(f). In connection
with any Demand Registration under this Section 3 involving an underwritten
offering, none of the Registrable Securities held by any Designated Holder
making a request for inclusion of such Registrable Securities pursuant to
Section 3(b) hereof shall be included in such underwritten offering unless such
Designated Holder accepts the terms of the offering as agreed upon by the
Company, the Initiating Holders and the Approved Underwriter, and then only in
such quantity as set forth below. If the Approved Underwriter advises the
Company that the aggregate amount of such Registrable Securities requested to be
included in such offering is sufficiently large to have a material adverse
effect on the success of such offering, then the Company shall include in such
registration, to the extent of the amount that the Approved Underwriter believes
may be sold without causing such material adverse effect, first, such number of
Registrable Securities of the Designated Holders participating in the offering,
which Registrable Securities shall be allocated pro rata among such Designated
Holders participating in the offering (on an as converted basis), based on the
number of Registrable Securities held by each such Designated Holder, second,
any other securities of the Company requested by holders thereof to be included
in such registration, which such securities shall be allocated pro rata among
such

Page 13 of 38



--------------------------------------------------------------------------------



 



stockholders, based on the number of the Company’s securities held by each such
stockholder, and third, securities offered by the Company for its own account.
               (f) Selection of Underwriters. If any Demand Registration or S-3
Registration, as the case may be, of Registrable Securities is in the form of an
underwritten offering, the Company shall select and obtain one or more
investment banking firms of national reputation to act as the managing
underwriter or underwriters of the offering; provided, however, that such firm
shall, in any case, also be approved by the Initiating Holders or S-3 Initiating
Holders, as the case may be, such approval not to be unreasonably delayed or
withheld. Notwithstanding the foregoing, if any S-3 Registration of Registrable
Securities is in the form of a Hedging Transaction, the S-3 Initiating Holders
shall select and obtain an investment banking firm of national reputation to act
as the managing underwriter (or the equivalent position) of the Hedging
Transaction; provided, however, that such firm shall, in any case, also be
approved by the Company, such approval not to be unreasonably delayed or
withheld. An investment banking firm or firms selected pursuant to this Section
3(f) shall be referred to as the “Approved Underwriter” in this Agreement.
               (g) Withdrawal. An Initiating Holder shall be entitled to
withdraw or revoke a request for a Demand Registration without the prior written
consent of the Company if (i) as a result of facts or circumstances arising
after the date on which such request was made relating to the Company or to
market conditions, such Initiating Holder reasonably determines that
participation in such registration would have a material adverse effect on such
Initiating Holder or (ii) if the Closing Price declines by more than ten percent
(10%) from the date the Initiating Holder or Holders requested such Demand
Registration (a “Permitted Withdrawal”). An Initiating Holder shall also be
entitled to withdraw or revoke a request for a Demand Registration,
notwithstanding that such withdrawal or revocation does not constitute a
Permitted Withdrawal; provided, that, in such case, (i) the Initiating Holder
receives the prior written consent of the Company to such withdrawal or (ii) the
Initiating Holder pays all fees and expenses incurred by the Company in
connection with such withdrawn registration. Any withdrawal of or revocation of
a request for any Demand Registration by an Initiating Holder under this Section
3(g) (including the following sentence) shall constitute and effect an automatic
withdrawal by all other Initiating Holders and by any Designated Holder
participating in such Demand Registration pursuant to the provisions of
Section 3(b). In addition, immediately upon determination of the price at which
such Registrable Securities are to be sold, if such price is below the price
which any Designated Holder participating in the Demand Registration finds
acceptable, such Designated Holder shall then have the right, by written notice
to the Company, to withdraw its Registrable Securities from being included in
such Registration Statement.
          4. INCIDENTAL OR “PIGGY-BACK” REGISTRATION.
               (a) Request for Incidental Registration. If the Company proposes
to file a Registration Statement under the Securities Act with respect to an
offering by the Company for its own account (other than a Registration Statement
on Form S-4 or S-8 or any successor form thereto) or for the account of any
stockholder of the Company other than Designated Holders pursuant to Sections 3
and 5 hereof, then the Company shall give

Page 14 of 38



--------------------------------------------------------------------------------



 



written notice of such proposed filing to each of the Designated Holders at
least twenty (20) days before the anticipated filing date, which notice shall
describe the proposed registration and distribution and offer such Designated
Holders the opportunity to register the number of Registrable Securities that
each such Designated Holder may request (an “Incidental Registration”). The
Company shall use its commercially reasonable efforts (within twenty (20) days
of the notice provided for in the preceding sentence) to cause the managing
underwriter or underwriters in the case of a proposed underwritten offering (the
“Company Underwriter”) to permit each of the Designated Holders who has
requested in writing to participate in the Incidental Registration pursuant to
this Section 4(a) to include its Registrable Securities in such offering on the
same terms and conditions as the securities of the Company or the account of
such other stockholder, as the case may be, included therein. Prior to the
effective date of the Registration Statement with respect to which such
Incidental Registration has been requested, immediately upon determination of
the price at which such Registrable Securities are to be sold, if such price is
below the price which any Designated Holder who requested to participate in the
Incidental Registration finds acceptable, such Designated Holder shall then have
the right, by written notice to the Company, to withdraw its request to have its
Registrable Securities included in such Registration Statement. Any withdrawal
of the Registration Statement by the Company for any reason shall constitute and
effect an automatic withdrawal of any Incidental Registration related thereto.
In connection with any Incidental Registration under this Section 4(a) involving
an underwritten offering, the Company shall not be required to include any
Registrable Securities in such underwritten offering unless the Designated
Holders thereof accept the terms of the underwritten offering as agreed upon
between the Company, such other stockholders, if any, and the Company
Underwriter, and then only in such quantity as set forth below. If the Company
Underwriter determines that the registration of all or part of the securities
that have been requested to be included would materially adversely affect the
success of such offering, then the Company shall be required to include in such
Incidental Registration, to the extent of the amount that the Company
Underwriter believes may be sold without causing such material adverse effect,
first, all of the securities to be offered for the account of the Company, in
the case of a Company initiated Incidental Registration, or the stockholders who
have requested such Incidental Registration, in the case of a stockholder
initiated Incidental Registration, second, such number of Registrable Securities
of the Designated Holders requested to be included in such offering, which
Registrable Securities shall be allocated pro rata among such Designated Holders
participating in the offering (on an as converted basis), based on the number of
Registrable Securities held by each such Designated Holder, and third, any other
securities of the Company requested by the Company or stockholders to be
included in such offering. The Majority Designated Holders may waive any right
to participate in an Incidental Registration under this Section 4(a) in respect
of any registration on behalf of all holders of Registrable Securities.
               (b) Expenses. Except as provided in Section 8(d), the Company
shall bear all Registration Expenses in connection with any Incidental
Registration pursuant to this Section 4, whether or not such Incidental
Registration becomes effective.

Page 15 of 38



--------------------------------------------------------------------------------



 



          5. FORM S-3 REGISTRATION.
               (a) Request for a Form S-3 Registration. Upon the Company
becoming eligible for use of Form S-3 (or any successor form thereto) under the
Securities Act in connection with a public offering of its securities, in the
event that the Company shall receive from (x) any Adelson Holder or Adelson
Holders or (y) any Specified Holder or Specified Holders (collectively, the “S-3
Initiating Holders”) a written request that the Company register under the
Securities Act on Form S-3 (or any successor form then in effect) (an “S-3
Registration”) all or a portion of the Registrable Securities owned by such S-3
Initiating Holders, the Company shall give written notice of such request to all
of the other Designated Holders (other than S-3 Initiating Holders which have
requested an S-3 Registration under this Section 5(a)) at least twenty (20) days
before the anticipated filing date of such Form S-3, which notice shall describe
the proposed registration and offer such other Designated Holders the
opportunity to register the number of Registrable Securities that each such
Designated Holder may request in writing to the Company, given within ten
(10) days of the date on which the Company sent the written notice of such
registration. Each request for an S-3 Registration by the S-3 Initiating Holders
shall state the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof; provided that no S-3 Initiating Holder
that is a Specified Holder may request that the S-3 Registration be a firm
commitment underwritten offering. With respect to each S-3 Registration, the
Company shall, subject to Section 5(b), (i) include in such offering the
Registrable Securities of the S-3 Initiating Holders and the Designated Holders
(who have requested in writing to participate in such registration on the same
terms and conditions as the Registrable Securities of the S-3 Initiating Holders
included therein) and (ii) use its commercially reasonable efforts to cause such
registration pursuant to this Section 5(a) to become and remain effective as
soon as practicable but in no event earlier than 90 days after the effective
date of any other Registration Statement of the Company (other than a
Registration Statement on Form S-4 or S-8 or any successor form thereto or an
“automatic shelf registration” on Form S-3) that had been filed with the
Commission but not yet declared effective at the time such registration was
requested, subject to obtaining all required approvals from all applicable
gaming authorities. Notwithstanding the foregoing, immediately upon
determination of the price at which such Registrable Securities are to be sold
in a S-3 Registration that is a firm commitment underwritten offering, if such
price is below the price which any Designated Holder participating in the S-3
Registration finds acceptable, such Designated Holder shall then have the right,
by written notice to the Company, to withdraw its Registrable Securities from
being included in such offering; provided, that such a withdrawal by any one of
the S-3 Initiating Holders shall constitute and effect an automatic withdrawal
by all other S-3 Initiating Holders and Designated Holders participating in such
S-3 Registration.
               (b) Form S-3 Underwriting Procedures. If the S-3 Initiating
Holders so elect, the Company shall use its commercially reasonable efforts to
cause such S-3 Registration pursuant to this Section 5 to be in the form of a
firm commitment underwritten offering and the managing underwriter or
underwriters selected for such offering shall be the Approved Underwriter
selected in accordance with Section 3(f). In connection with any S-3
Registration under Section 5(a) involving an underwritten offering, the Company
shall not be

Page 16 of 38



--------------------------------------------------------------------------------



 



required to include any Registrable Securities in such underwritten offering
unless the Designated Holders thereof accept the terms of the underwritten
offering as agreed upon between the Company, the Approved Underwriter and the
S-3 Initiating Holders, and then only in such quantity as set forth below. If
the Approved Underwriter believes that the registration of all or part of the
Registrable Securities which the S-3 Initiating Holders and the other Designated
Holders have requested to be included would materially adversely affect the
success of such public offering, then the Company shall be required to include
in the underwritten offering, to the extent of the amount that the Approved
Underwriter believes may be sold without causing such material adverse effect,
first, such number of Registrable Securities of the Designated Holders requested
to be included in the offering pursuant to the terms of Section 5(a) hereof,
which such Registrable Securities shall be allocated pro rata among such
Designated Holders participating in the offering (on an as converted basis),
based on the number of Registrable Securities held by such Designated Holder,
and second, any other securities of the Company requested by the Company or
other stockholders to be included in such registration.
               (c) Limitations on Form S-3 Registrations. If the Board of
Directors has a Valid Business Reason, the Company may (x) postpone filing a
Registration Statement relating to a S-3 Registration until such Valid Business
Reason no longer exists, but in no event for more than forty-five (45) days
after the date when the S-3 Registration was requested or, if later, after the
occurrence of the Valid Business Reason and (y) in case a Registration Statement
has been filed relating to a S-3 Registration, the Company, upon the approval of
a majority of the Board of Directors, may cause such Registration Statement to
be withdrawn and its effectiveness terminated or may postpone amending or
supplementing such Registration Statement (in which case, if the Valid Business
Reason no longer exists or if more than forty-five (45) days have passed since
such withdrawal or postponement, the S-3 Initiating Holder may request the
prompt amendment or supplement of such Registration Statement or a new S-3
Registration). The Company shall give written notice of its determination to
postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof. Notwithstanding anything to the
contrary contained herein, the Company may not postpone or withdraw a filing,
under either this Section or Section 3(a), due to a Valid Business Reason more
than once in any six (6) month period. In addition, the Company shall not be
required to effect any registration pursuant to Section 5(a), (i) within ninety
(90) days after the effective date of any other Registration Statement of the
Company (other than a Registration Statement on Form S-4 or S-8 or any successor
form thereto or an “automatic shelf registration” on Form S-3), (ii) if the
Specified Holders are the S-3 Initiating Holders and a Registration Statement on
Form S-3 has previously been requested by the Specified Holders under Section
5(a) and declared effective (subject to the first sentence of this
Section 5(c)), (iii) if Form S-3 is not available for such offering by the S-3
Initiating Holders or (iv) if the S-3 Initiating Holders, together with the
Designated Holders (other than S-3 Initiating Holders which have requested an
S-3 Registration under Section 5(a)) registering Registrable Securities in such
registration, propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of the Registrable Securities on the
last date on which the Company could receive requests for inclusion in such S-3
Registration under Section 5(a)) to the public of less than $20,000,000

Page 17 of 38



--------------------------------------------------------------------------------



 



(except with respect to a S-3 Registration requested by the Specified Holders in
which all of the Registrable Securities held by the Specified Holders are
registered).
               (d) Expenses. Except as provided in Section 8(d), the Company
shall bear all Registration Expenses in connection with any S-3 Registration
pursuant to this Section 5, whether or not such S-3 Registration becomes
effective.
          6. HEDGING TRANSACTIONS.
               (a) In any S-3 Registration, the S-3 Initiating Holders may elect
to engage in a Hedging Transaction. The Company agrees that, in connection with
any proposed Hedging Transaction, if, in the reasonable judgment of a firm of
legal counsel designated by the Majority Designated Holders (after good-faith
consultation with counsel to the Company), it is necessary or desirable to
register under the Securities Act such Hedging Transaction or sales or transfers
(whether short or long) of Registrable Securities in connection therewith, then
the Company shall use all commercially reasonable efforts to file a Registration
Statement on Form S-3 as may reasonably be required to register such Hedging
Transactions or sales or transfers of Registrable Securities in connection
therewith under the Securities Act in a manner consistent with the rights and
obligations of the Company hereunder with respect to the registration of
Registrable Securities. Any information regarding the Hedging Transaction
included in a Registration Statement or Prospectus pursuant to this Section 6(a)
shall be deemed to be information provided by the Designated Holders selling
Registrable Securities pursuant to such Registration Statement for purposes of
Section 9.
               (b) If in connection with a Hedging Transaction, a Hedging
Counterparty or any Affiliate thereof is (or may be considered) an underwriter
or selling stockholder, then it shall be required to provide customary
indemnities to the Company regarding the Plan of Distribution and like matters.
               (c) The Company further agrees to include, under the caption
“Plan of Distribution” (or the equivalent caption), in each Registration
Statement and any related prospectus (to the extent such inclusion is permitted
under applicable Commission regulations and is consistent with comments received
from the Commission during any Commission review of the Registration Statement),
language substantially in the form of Annex A hereto, and to include in each
prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Designated Holder and
the Hedging Counterparty describing such Hedging Transaction.
          7. HOLDBACK AGREEMENTS.
               (a) Restrictions on Public Sale by Designated Holders.
                    (i) To the extent requested by the Approved Underwriter or
the Company Underwriter, as the case may be, in the case of an underwritten
public offering, each Designated Holder (other than any Pledgee or Hedging
Counterparty), agrees (x) not to effect any public sale or distribution of any
Registrable Securities or of any securities convertible into or exchangeable or
exercisable for such Registrable Securities, including a

Page 18 of 38



--------------------------------------------------------------------------------



 



sale pursuant to Rule 144 (or any successor rule or regulation) under the
Securities Act, or offer to sell, contract to sell (including without limitation
any short sale), grant any option to purchase or enter into any hedging or
similar transaction with the same economic effect as a sale of any Registrable
Securities and (y) except as otherwise consented to by the Company, not to make
any request for a Demand Registration or S-3 Registration under this Agreement
during the period beginning on the effective date of any Registration Statement
relating to a registration in which Designated Holders of Registrable Securities
are participating and ending on the ninetieth (90th) day following the actual
effective date of such Registration Statement, or such other period (not to
extend past 180 days after such effective date), if any, mutually agreed upon by
such Designated Holder and the requesting party (except as part of such
registration). In connection with the Initial Public Offering, in lieu of the
foregoing provisions of this Section 7(a), each Designated Holder shall comply
with the terms of its Lock-up Agreement.
                    (ii) Notwithstanding anything herein to the contrary, no
Pledgee or Hedging Counterparty shall be required to agree to any restriction on
its ability to trade in any securities, including the restrictions set forth in
this Section 7(a). The Designated Holders hereby agree that they shall act in
good faith with respect to the restrictions set forth in Section 7(a) and shall
take no action or omit to take any action with the intention of circumventing or
evading the restrictions applicable to them under this 7(a).
               (b) Restrictions on Public Sale by the Company. Unless the
Company shall have received the prior written consent of an Adelson Holder or
Adelson Holders, in each case holding a majority of the aggregate Registrable
Securities held by all Adelson Holders, the Company agrees not to effect any
public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-4 or S-8 or any successor form thereto),
during the period beginning on the effective date of any Registration Statement
relating to a registration in which the Designated Holders of Registrable
Securities are participating and ending on the earlier of (i) the date on which
all Registrable Securities registered on such Registration Statement are sold
and (ii) 90 days after the actual effective date of such Registration Statement
(except as part of such registration).
          8. REGISTRATION PROCEDURES.
               (a) Obligations of the Company. Whenever registration of
Registrable Securities has been requested pursuant to Section 3, Section 4, or
Section 5 of this Agreement, the Company shall use its commercially reasonable
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method of distribution thereof as quickly as
practicable, and in connection with any such request, the Company shall, as
expeditiously as possible:
                    (i) prepare and file with the Commission (as promptly as
practicable, but in any event not later than ninety (90) days after receipt of a
request to file a Registration Statement with respect to Registrable Securities)
a Registration Statement on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of such Registrable Securities in

Page 19 of 38



--------------------------------------------------------------------------------



 



accordance with the intended method of distribution thereof, and cause such
Registration Statement to become effective; provided, however, that (x) before
filing a Registration Statement or prospectus or any amendments or supplements
thereto, the Company shall provide one firm of legal counsel selected by the
Designated Holders holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector (as
hereinafter defined) with an opportunity to review and comment on such
Registration Statement and each prospectus included therein (and each amendment
or supplement thereto) to be filed with the Commission, subject to such
documents being under the Company’s control, and (y) the Company shall notify
the Holders’ Counsel and each seller of Registrable Securities of any stop order
issued or threatened by the Commission and take all reasonable actions required
to prevent the entry of such stop order or to remove it if entered;
                    (ii) prepare and file with the Commission such amendments
and supplements to such Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective for the lesser of (x) 120 days (except in the case of a registration
filed pursuant to Rule 415 of the Securities Act or any successor rule or
regulation) and (y) such shorter period which will terminate when all
Registrable Securities covered by such Registration Statement have been sold,
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;
                    (iii) furnish to each seller of Registrable Securities such
number of copies of such Registration Statement, each amendment and supplement
thereto (in each case including all exhibits thereto), and the prospectus
included in such Registration Statement (including each preliminary prospectus)
and any prospectus filed under Rule 424 under the Securities Act (or any
successor rule or regulation) as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;
                    (iv) register or qualify such Registrable Securities under
such other securities or “blue sky” laws of such jurisdictions as any seller of
Registrable Securities may reasonably request, and to continue such
qualification in effect in such jurisdiction for as long as permissible pursuant
to the laws of such jurisdiction, or for as long as any such seller requests or
until all of such Registrable Securities are sold, whichever is shortest, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable any such seller to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller; provided, however, that the
Company shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 8(a)(iv), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;
                    (v) notify each seller of Registrable Securities at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such Registration Statement contains
an untrue statement of a material fact or

Page 20 of 38



--------------------------------------------------------------------------------



 



omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and the Company shall promptly prepare a supplement or
amendment to such prospectus and furnish to each seller of Registrable
Securities a reasonable number of copies of such supplement to or an amendment
of such prospectus as may be necessary so that, after delivery to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
                    (vi) enter into and perform customary agreements (including
an underwriting agreement in customary form with the Approved Underwriter or
Company Underwriter, if any, selected as provided in Section 3, Section 4 or
Section 5, as the case may be) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities, including causing its officers to participate in “road shows” and
other information meetings organized by the Approved Underwriter or Company
Underwriter;
                    (vii) make available at reasonable times for inspection by
any managing underwriter or broker/dealer participating in any disposition of
such Registrable Securities pursuant to a Registration Statement, any attorney
retained by any such managing underwriter or broker/dealer and Holders’ Counsel
(each, an “Inspector” and collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company’s and its subsidiaries’ officers, directors and employees, and the
independent public accountants of the Company, to supply all information
reasonably requested by any such Inspector in connection with such Registration
Statement. Records that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors (and the Inspectors shall confirm their agreement in
writing in advance to the Company if the Company shall so request) unless
(x) the disclosure of such Records is necessary, in the Company’s judgment, to
avoid or correct a misstatement or omission in the Registration Statement,
(y) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction after exhaustion of all appeals therefrom
or (z) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public. Each seller of Registrable Securities agrees
that it shall, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential. In the event that the Company is
unsuccessful in preventing the disclosure of such Records, such seller agrees
that it shall furnish only portion of those Records which it is advised by
counsel is legally required and shall exercise all reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded to those
Records;

Page 21 of 38



--------------------------------------------------------------------------------



 



                    (viii) if such sale is pursuant to an underwritten offering,
obtain “cold comfort” letters dated the effective date of the Registration
Statement and the date of the closing under the underwriting agreement from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;
                    (ix) furnish, at the request of any seller of Registrable
Securities on the date such securities are delivered to the underwriters for
sale pursuant to such registration or, if such securities are not being sold
through underwriters, on the date the Registration Statement with respect to
such securities becomes effective, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, and to the seller making such request, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as the underwriters, if any, and such seller may reasonably request
and are customarily included in such opinions;
                    (x) comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable but no later than fifteen (15) months after the effective date of
the Registration Statement, an earnings statement covering a period of twelve
(12) months beginning after the effective date of the Registration Statement, in
a manner which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;
                    (xi) cause all such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed, provided that the applicable listing requirements are satisfied;
                    (xii) cooperate with each seller of Registrable Securities
and each underwriter participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD;
                    (xiii) use its commercially reasonable efforts to cause the
Registrable Securities covered by such Registration Statement to be registered
with or approved by such other governmental agencies or authorities, including
but not limited to gaming authorities, as may be reasonably necessary by virtue
of the business and operations of the Company to enable the seller or sellers of
Registrable Securities to consummate the disposition of such Registrable
Securities; and
                    (xiv) take all other steps reasonably necessary to effect
the registration of the Registrable Securities contemplated hereby and
reasonably cooperate with the holders of such Registrable Securities to
facilitate the disposition of such Registrable Securities pursuant thereto.
               (b) Seller Information. The Company may require each seller of
Registrable Securities as to which any registration is being effected to
furnish, and such seller shall furnish, to the Company such information required
to be included in such Registration Statement by applicable securities laws or
otherwise necessary or desirable in connection with

Page 22 of 38



--------------------------------------------------------------------------------



 



the disposition of such Registrable Securities as the Company may from time to
time reasonably request in writing. If any seller of Registrable Securities
fails to provide such information required to be included in such Registration
Statement by applicable securities laws or otherwise necessary or desirable in
connection with the disposition of such Registrable Securities in a timely
manner after written request therefor, the Company may exclude such seller ‘s
Registrable Securities from a registration under Sections 3, 4 or 5 hereof. Each
Designated Holder shall promptly furnish to the Company in writing all
information required to be disclosed in order to make the information previously
furnished to the Company for use in connection with any such Registration
Statement by such Designated Holder not materially misleading or necessary to
cause such Registration Statement not to omit a material fact with respect to
such Designated Holder necessary in order to make the statements therein not
misleading.
               (c) Notice to Discontinue. Each Designated Holder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 8(a)(v), such Designated Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Designated Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 8(a)(v) and, if so directed by the Company, such Designated Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Designated Holder’s possession, of the
prospectus covering such Registrable Securities which is current at the time of
receipt of such notice. If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including, without limitation,
the period referred to in Section 8(a)(ii)) by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 8(a)(v) to and including the date when sellers of such Registrable
Securities under such Registration Statement shall have received the copies of
the supplemented or amended prospectus contemplated by and meeting the
requirements of Section 8(a)(v).
               (d) Registration Expenses. The Company shall pay all expenses
arising from or incident to its performance of, or compliance with, this
Agreement, including, without limitation, (i) Commission, stock exchange and
NASD registration and filing fees, (ii) all fees and expenses incurred in
complying with State securities or “blue sky” laws (including reasonable fees,
charges and disbursements of counsel to any underwriter incurred in connection
with “blue sky” qualifications of the Registrable Securities as may be set forth
in any underwriting agreement), (iii) all printing, messenger and delivery
expenses, (iv) the fees, charges and expenses of counsel to the Company and of
its independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification) and, if any Adelson Holder is
participating in the registration, the reasonable legal fees, charges and
expenses of one law firm designated by the holders of a majority of the
Registrable Securities participating in any registration incurred by the
Designated Holders in any such registration and (v) any liability insurance or
other premiums for insurance obtained in connection with

Page 23 of 38



--------------------------------------------------------------------------------



 



any Demand Registration or piggy-back registration thereon, Incidental
Registration or S-3 Registration pursuant to the terms of this Agreement,
regardless of whether such Registration Statement is declared effective. All of
the expenses described in the preceding sentence of this Section 8(d) are
referred to herein as “Registration Expenses.” The Designated Holders of
Registrable Securities sold pursuant to a Registration Statement shall bear the
expense of any broker’s commission or underwriter’s discount or commission
relating to registration and sale of such Designated Holders’ Registrable
Securities and shall, other than as set forth in clause (iv) above, bear the
fees and expenses of their own counsel. Notwithstanding the foregoing, each
Designated Holder (other than the Adelson Holders) agrees to pay or reimburse
the Company for its pro rata portion of all Registration Expenses for any
registration in which its Registrable Securities are included (based upon the
number of Registrable Securities included in such registration (on an as
converted basis)) and agrees that such expenses may be withheld by the Company
from the offering proceeds payable to such Designated Holder.
          9. INDEMNIFICATION; CONTRIBUTION.
               (a) Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Designated Holder, its partners, directors,
officers, affiliates, members, employees, trustees and each Person who controls
(within the meaning of Section 15 of the Securities Act) such Designated Holder
from and against any and all losses, claims, damages, liabilities and expenses
(each, a “Liability” and collectively, “Liabilities”), arising out of or based
upon any untrue, or allegedly untrue, statement of a material fact contained in
any Registration Statement, prospectus or preliminary prospectus or notification
or offering circular (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading under
the circumstances such statements were made, except insofar as such Liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission contained in such Registration Statement,
preliminary prospectus or final prospectus in reliance and in conformity with
information concerning such Designated Holder furnished in writing to the
Company by such Designated Holder expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to Sections 8(b)
and 9(b). The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Designated Holders of Registrable
Securities.
               (b) Indemnification by Designated Holders. Each Designated Holder
agrees severally to indemnify and hold harmless the Company, the other
Designated Holders who participate in the Registration Statement, any
underwriter retained by the Company and each Person who controls the Company,
the other Designated Holders who participate in the Registration Statement or
such underwriter (within the meaning of Section 15 of the Securities Act) to the
same extent as the foregoing indemnity from the Company to the Designated
Holders (including indemnification of their respective partners,

Page 24 of 38



--------------------------------------------------------------------------------



 



directors, officers, members, employees and trustees), but only to the extent
that Liabilities arise out of or are based upon a statement or alleged statement
or an omission or alleged omission that was made in reliance upon and in
conformity with information with respect to such Designated Holder furnished in
writing to the Company by such Designated Holder expressly for use in such
Registration Statement or prospectus, including, without limitation, the
information furnished to the Company pursuant to Section 8(b) and this
Section 9(b); provided, however, that the total amount to be indemnified by such
Designated Holder pursuant to this Section 9(b) shall be limited to the net
proceeds received by such Designated Holder in the offering to which the
Registration Statement or prospectus relates.
               (c) Conduct of Indemnification Proceedings. Any Person entitled
to indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) for all Indemnified Parties and all such expenses shall be
reimbursed as incurred. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the consent of such
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which such Indemnified Party is a party and indemnity has been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding. Notwithstanding the foregoing,
if at any time an Indemnified Party shall

Page 25 of 38



--------------------------------------------------------------------------------



 



have requested the Indemnifying Party to reimburse the Indemnified Party for
fees and expenses of counsel as contemplated by this Section 9, the Indemnifying
Party agrees that it shall be liable for any settlement of any proceeding
effected without the Indemnifying Party’s written consent if (i) such settlement
is entered into more than thirty (30) business days after receipt by the
Indemnifying Party of the aforesaid request and (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
or contested the reasonableness of such fees and expenses prior to the date of
such settlement.
               (d) Contribution. If the indemnification provided for in this
Section 9 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder or insufficient to hold harmless an Indemnified Party in respect of
any Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 9(a), 9(b) and 9(c), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding; provided that the total amount to be
contributed by any Designated Holder shall be limited to the net proceeds
received by such Designated Holder in the offering.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

Page 26 of 38



--------------------------------------------------------------------------------



 



          10. RULE 144. The Company covenants that from and after the IPO
Effectiveness Date it shall take such action as may be required from time to
time to enable such Designated Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (ii) any similar rules or regulations hereafter adopted by
the Commission. The Company shall, upon the request of any Designated Holder,
deliver to such Designated Holder a written statement as to whether it has
complied with such requirements.
          11. MISCELLANEOUS.
               (a) Registration Defaults. In the event that a Registration
Default shall occur, the Company shall pay to each holder of the Securities (or
Common Stock for which the Warrants have been exercised) issued to the Adelson
Purchaser pursuant to the Securities Purchase and Exchange Agreement (whether
such Securities or Common Stock continue to be held by the Adelson Purchaser or
another Adelson Holder) that are Transfer Restricted Securities during any
period in which a Registration Default has occurred or is continuing in an
amount (the “Liquidated Damages”) equal to: (i) one-half of one percent (50
basis points) per annum on the aggregate Liquidation Preference (as such term is
defined in the Certificate of Designations) in respect of any Preferred Stock
constituting Transfer Restricted Securities then held directly or beneficially
by the Adelson Purchaser or another Adelson Holder for the period up to and
including the 90th day during which such Registration Default has occurred and
is continuing; and (ii) one percent (100 basis points) per annum on the
aggregate liquidation preference in respect of the Preferred Stock constituting
Transfer Restricted Securities then held directly or beneficially by the Adelson
Purchaser or another Adelson Holder for the period including and subsequent to
the 91st day during which such Registration Default has occurred and is
continuing; provided, however, that in the event that any such holder only holds
Warrants (or Common Stock for which the Warrants have been exercised) at the
time of such Registration Default, Liquidated Damages shall be determined in
accordance with the foregoing clauses (i) or (ii), as the case may be, as though
such holder then holds such amount of Preferred Stock constituting Transfer
Restricted Securities as was issued pursuant to the Securities Purchase and
Exchange Agreement in proportion to the amount of Warrants (or the amount of
Warrants the exercise of which yielded the Common Stock) then actually held by
such holder. Following the cure of all Registration Defaults, Liquidated Damages
will cease to accrue with respect to such Registration Defaults. All accrued
Liquidated Damages shall be paid by the Company on a quarterly basis in cash to
the date of such cure and Liquidated Damages will be calculated on the basis of
a 360-day year consisting of twelve 30-day months. The parties hereto agree that
the Liquidated Damages provided for in this Section 11(a) constitute a
reasonable estimate of the damages that may be incurred by holders of the
Securities (and Common Stock for which the Warrants have been exercised) by
reason of a Registration Default and that such Liquidated Damages are the only
monetary damages available to such holders in the event of a Registration
Default.
               (b) Waiver of Registration Rights with Respect to Certain
Offerings.

Page 27 of 38



--------------------------------------------------------------------------------



 



          The Adelson Holders party to this agreement hereby confirm their
waiver of registration and offering rights hereunder with respect to the filing
by the Company of its Registration Statement on Form S-3ASR (File
No. 333-155100) on November 6, 2008, and the offering and sale by the Company of
Common Stock, Perpetual Preferred Stock, and Warrants pursuant to the Prospectus
Supplement filed by the Company on November 10, 2008, which offering is closing
on the date hereof, it being understood that such waiver shall not apply to any
other registration or offering with respect to the Common Stock, Preferred
Stock, Warrants or any other Registrable Securities.
               (c) Stock Splits, etc. The provisions of this Agreement shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.
               (d) No Inconsistent Agreements. The Company hereby represents and
warrants that it has not previously entered into any agreement granting
registration rights to any Person with respect to any securities of the Company.
The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Designated Holders in this
Agreement or grant any additional registration rights to any Person or with
respect to any securities that are not Registrable Securities which rights are
inconsistent with the rights granted in this Agreement.
               (e) Remedies. The Designated Holders, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of their rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive in any action for specific performance the
defense that a remedy at law would be adequate.
               (f) Amendments and Waivers. Except as otherwise provided herein,
the provisions of this Agreement may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless consented to in writing by the Company and Designated Holders
holding more than 50% of the Registrable Securities; provided, however, that no
amendment, modification, supplement, waiver or consent to depart from the
provisions hereof shall be effective if such amendment, modification,
supplement, waiver or consent to depart from the provisions hereof materially
and adversely affects the substantive rights or obligations of one Designated
Holder, or group of Designated Holders, without a similar and proportionate
effect on the substantive rights or obligations of all Designated Holders,
unless each such disproportionately affected Designated Holder consents in
writing thereto.
               (g) Notices. All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be made
by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery.
          All such notices, demands and other communications shall be deemed to
have been duly given when delivered by hand, if personally delivered; when
delivered by courier,

Page 28 of 38



--------------------------------------------------------------------------------



 



if delivered by commercial courier service; five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 11(e) designate another address or Person for
receipt of notices hereunder.
               (h) Permitted Assignees; Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the permitted
assignees of the parties hereto as provided in Section 2(d). Except as provided
in Section 9, no Person other than the parties hereto and their permitted
assignees is intended to be a beneficiary of this Agreement.
               (i) Counterparts; Headings.
          This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
               (j) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
               (k) Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
               (l) Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.
[Agreement Continues on Page 29]

Page 29 of 38



--------------------------------------------------------------------------------



 



               (m) Entire Agreement.
          This Agreement is intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties with respect to such subject matter.
               (n) Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
               (o) Other Agreements. Nothing contained in this Agreement shall
be deemed to be a waiver of, or release from, any obligations any party hereto
may have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            /s/ Sheldon G. Adelson     Sheldon G. Adelson

SHELDON G. ADELSON 2002
REMAINDER TRUST
      By:   /s/ Timothy D. Stein       Timothy D. Stein        Trustee         
    By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee           
  By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee     

Page 30 of 38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON 2005 FAMILY TRUST U/D/T DATED APRIL 25, 2005
      By:   /s/ Sheldon G. Adelson        Sheldon G. Adelson        Trustee     
        By:   /s/ Miriam Adelson          Dr. Miriam Adelson        Trustee     
  DR. MIRIAM AND SHELDON G. ADELSON CHARITABLE TRUST U/D/T DATED DECEMBER 12,
1994
      By:   /s/ Sheldon G. Adelson        Sheldon G. Adelson        Trustee     
        By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee       
ESBT Y TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee         
    By:   /s/ Irwin Chafetz        Irwin Chafetz        Trustee             
By:   /s/ Timothy D. Stein        Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]

Page 31 of 38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            ESBT S TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee         
    By:   /s/ Irwin Chafetz        Irwin Chafetz        Trustee             
By:   /s/ Timothy D. Stein        Timothy D. Stein        Trustee        QSST A
TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee         
    By:   /s/ Irwin Chafetz        Irwin Chafetz        Trustee             
By:   /s/ Timothy D. Stein        Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]

Page 32 of 38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            QSST M TRUST U/D/T DATED OCTOBER 1, 2002
      By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee         
    By:   /s/ Irwin Chafetz        Irwin Chafetz        Trustee             
By:   /s/ Timothy D. Stein        Timothy D. Stein        Trustee        SHELDON
G. ADELSON 2004 REMAINDER TRUST U/D/T MAY 31, 2004
      By:   /s/ Miriam Adelson        Dr. Miriam Adelson        Trustee         
    By:   /s/ Irwin Chafetz        Irwin Chafetz        Trustee             
By:   /s/ Timothy D. Stein        Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]

Page 33 of 38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON 2007 TWO YEAR LVS ANNUITY TRUST U/D/T DATED MAY
1, 2007
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee       
SHELDON G. ADELSON 2007 THREE YEAR LVS ANNUITY TRUST U/D/T DATED MAY 1, 2007
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee       
SHELDON G. ADELSON JULY 2007 TWO YEAR LVS ANNUITY TRUST U/D/T DATED JULY 30,
2007
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee     

[Signature Page to Registration Rights Agreement]

Page 34 of 38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            SHELDON G. ADELSON JULY 2007 THREE YEAR LVS ANNUITY TRUST U/D/T
DATED JULY 30, 2007
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee       
SHELDON G. ADELSON APRIL 2008 TWO YEAR LVS ANNUITY TRUST U/D/T DATED APRIL 1,
2008
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee       
SHELDON G. ADELSON APRIL 2008 THREE YEAR LVS ANNUITY TRUST U/D/T DATED APRIL 1,
2008
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Irwin Chafetz       Irwin Chafetz        Trustee     

[Signature Page to Registration Rights Agreement]

Page 35 of 38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            /s/ Miriam Adelson     Dr. Miriam Adelson       SHELDON G. ADELSON
JULY 2008 TWO YEAR LVS ANNUITY TRUST U/D/T DATED JULY 28, 2008
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Timothy D. Stein       Timothy D. Stein        Trustee       
SHELDON G. ADELSON JULY 2008 THREE YEAR LVS ANNUITY TRUST U/D/T DATED JULY 28,
2008
      By:   /s/ Sheldon G. Adelson       Sheldon G. Adelson        Trustee     
        By:   /s/ Timothy D. Stein       Timothy D. Stein        Trustee     

[Signature Page to Registration Rights Agreement]

Page 36 of 38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amended and Restated Registration Rights Agreement on the date
first written above.

            LAS VEGAS SANDS CORP.
      By:   /s/  William P. Weidner       Name:   William P. Weidner      
Title:   President, Chief Operating Officer and Secretary    

[Signature Page to Registration Rights Agreement]

Page 37 of 38



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
          A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

•   enter into transactions with a broker-dealer or affiliate of a broker-dealer
or other third party in connection with which that other party will become a
selling stockholder and engage in short sales of our common stock under this
prospectus, in which case the other party may use shares of our common stock
received from the selling stockholder to close out any short position;

•   sell short our common stock under this prospectus and use shares of our
common stock held by the selling stockholder to close out any short position;

•   enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, shares of our common stock to a broker-dealer or an affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and publicly resell or otherwise transfer shares of our common stock under this
prospectus;

•   loan or pledge shares of our common stock to a broker-dealer or affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus;
or

•   enter into derivative transactions with third parties, or sell securities
not covered by this prospectus to third parties in privately negotiated
transactions. If the applicable prospectus supplement indicates, in connection
with those derivatives, the third parties may sell securities covered by this
prospectus and the applicable prospectus supplement, including in short sale
transactions. If so, the third party may use securities pledged by the selling
stockholder or borrowed from the selling stockholder or others to settle those
sales or to close out any related open borrowings of stock, and may use
securities received from the selling stockholder in settlement of those
derivatives to close out any related open borrowings of stock. The third party
in such sale transactions will be an underwriter and will be identified in the
applicable prospectus supplement (or a post effective amendment).

Annex A to Registration Rights Agreement

Page 38 of 38